 
 
I 
111th CONGRESS
1st Session
H. R. 350 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2009 
Mr. Terry introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Rules of the House of Representatives to require committee reports to include domestic energy impact statements, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Domestic Energy Impact Statement Act of 2009. 
2.Committee reports in House of Representatives required to include domestic energy impact statements 
(a)Amendment to RuleClause 3(d) of rule XIII of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(4) 
(A)A statement (if timely submitted to the committee by the Comptroller General before the filing of the report) for each such bill or joint resolution that would have an impact on the governance of public lands, including the outer Continental Shelf, of the impact of such bill on domestic energy availability. 
(B)Each such statement shall contain— 
(i)the physical/geographic size of any new areas of public lands which are opened up or closed off for energy exploration; and 
(ii)the total amount of cubic feet of dry natural gas or the total number of barrels of oil or liquid natural gas, or the total number of short tons of coal, which could be recovered from any public lands which are opened up or closed off for energy exploration.. 
(b)Exercise of rulemaking powersThe amendment made by subsection (a) is enacted as an exercise of the rulemaking power of the House of Representatives, and as such shall be considered as part of the Rules of the House of Representatives, with full recognition of the constitutional right of the House of Representatives to change such Rules at any time, in the same manner, and to the same extent as in the case of any other Rule of the House of Representatives. 
3.Domestic energy impact statements 
(a)In generalSection 719 of title 31, United States Code, is amended by adding at the end the following new subsection: 
 
(i)The Comptroller General shall, to the extent practicable, prepare for each bill or joint resolution reported by any committee of the House of Representatives or the Senate that would have an impact on domestic energy availability, and submit to such committee a domestic energy impact statement containing— 
(1)the physical/geographic size of any new areas of public lands which are opened up or closed off for energy exploration; and 
(2)the total amount of cubic feet of dry natural gas or the total number of barrels of oil or liquid natural gas, or the total number of short tons of coal, which could be recovered from any public lands which are opened up or closed off for energy exploration.. 
(b)Effective DateThe amendment made by subsection (a) shall apply to bills and joint resolutions reported by committees of the House of Representatives or the Senate 90 or more days after the date of the enactment of this Act. 
 
